DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  Acknowledgement is made of applicant’s claim for foreign priority to 03 June 2019 under 35 U.S.C. 119(a)-(d).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor, at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “so that a robot formulates a personalized rehabilitation training program based on the collected data” and corresponding portions of Applicant’s specification, such as pp. 6, describe: “the data analysis and processing unit 123 sends the processed data to the rehabilitation training program unit 124.  The rehabilitation training program unit 124 formulates a personalized rehabilitation training program suitable for each patient based on the solution provided by the data analysis and processing unit 123, and sends the program to the main control module 11.  The rehabilitation training program includes content, steps, time, and effect evaluation of the rehabilitation training.”  The Specification and Claims do not specify the algorithm or method of formulation of the personalized rehabilitation training program and/or the “solution provided by the data analysis and processing unit” that is recited on pp. 6 of Applicant’s Specification.  Rather, the Specification and Claims provide a “black box” interpretation of the development of said rehabilitation program.  That is, the appropriate programming steps or specific algorithm for formulating said rehabilitation program from the inputted data are not readily disclosed in the Specification or Claims to the point that it is reasonably conveyed to one of ordinary skill in the relevant art at the time the instant application was filed that the Inventor had possession of the claimed invention.
Claims 2-20 incorporate the deficiencies of claim 1 and are rejected for the same reasons.















Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claims recite subject matter within a statutory category as a process (claims 1-20) which recite steps of:
collecting and storing physical condition data and personal hobby data of patients with dementia, so that a personalized rehabilitation training program is formulated based on the collected data, wherein the program comprises a visual rehabilitation training method and a memory rehabilitation training method, and the visual rehabilitation training method and the memory rehabilitation training method are performed through human-computer interaction;
in the visual rehabilitation training method, displaying image, animation or video information, and performing human-computer interaction with the patient to determine the patient's visual recognition level according to a result of the interaction, and stimulate and train the patient's visual recognition ability; and
in the memory rehabilitation training method, displaying a combination of one or more of objects, colors, numbers, smells, pictures, past memories, puzzles, dementia quantification tables, and clock drawings on the display screen, and performing human-computer interaction with the patient to stimulate and train the patient's memory recovery ability, and determine the patient's memory recovery status.
These steps of collecting varying data from patients, formulating/developing a personalized rehabilitation training program based on the collected data, the program containing varying visual and rehabilitation training methods and each method comprising varying, and implementing said rehabilitation training programs, as drafted, under the broadest reasonable interpretation, include methods of organizing human activity.  MPEP 2106.04(a)(2)(II) describes certain methods of organizing human activity specifically including managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions).  MPEP 2106.04(a)(II)(C) describes managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions) such as a mental process that a neurologist should follow when testing a patient for nervous system malfunctions.  In the instant set of Claims, the limitations similarly amount to following a particular treatment plan or rehabilitation training method that is specifically formulated by the system.  That is, said treatment plan could otherwise be formulated and/or certain guidelines could be particularly followed by a neurologist, doctor, specialist, etc., for the formulation of said treatment plan, however, by implementing the instantly claimed system into a patient-treatment setting, the system instead formulates the treatment regimen, that which the patient and doctor are advised to follow.  Therefore, these limitations amount to managing personal behavior or relationships or interactions between people, i.e. following rules and instructions, by specifically implementing a treatment plan that is formulated by the instantly claimed system.  As such, the Claims, as drafted, under the broadest reasonable interpretation, include methods of organizing human activity.  
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-20, reciting particular aspects of how the generation of the treatment plan and/or training method may be performed in the mind but for recitation of generic computer components).  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of a robot, display device amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification pp. 6, ll. 11-24, pp. 3, 12-15, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of collecting and storing physical condition data and personal hobby data of patients amounts to mere data gathering, recitation of a personalized rehabilitation training program being formulated based on the collected data, amounts to selecting a particular data source or type of data to be manipulated, recitation of formulating a personalized training program, recitation of performing human-computer interaction with the patient amounts to insignificant application, see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as the program comprises a visual rehabilitation training method and a memory rehabilitation training method, and the visual rehabilitation training method and the memory rehabilitation training method are performed through human-computer interaction, reciting varying aspects or elements to be found in the visual and memory rehabilitation training method(s), see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-20, which generally recite the use of a computer or “robot” or varying display device(s) for performing/developing the rehabilitation training method and gathering results from said rehabilitation training method, additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 2-3, 7-13, & 17-20, which generally recite receiving patient data, patient answers, or performance of certain activities by the patient in response to questions/prompts during the rehabilitation training method, additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering, claims 2-20, which generally recite the training method and data being sourced from particular display devices and utilizing results from questions/activities of the rehabilitation training method to produce scores/outputs, additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated, claims 2-20, additional limitations which generally link the abstract idea to a particular technological environment or field of use such as recitation of varying display devices/technologies and specific memory rehabilitation tests/activities).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as collecting and storing physical condition data and personal hobby data of patients, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); a personalized rehabilitation training program being formulated based on the collected data, determining patient’s visual recognition and memory-rehabilitation levels, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); updating a patient’s recovery status and visual recognition/memory recovery abilities, recording treatment plans and recovery details, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); storing and retrieving physical condition data and personal hobby data of patients, storing computerized instructions for the varying aspects or elements to be found in the visual and memory rehabilitation training method(s), storing computerized instructions to perform the steps recited, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-20, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, claims 2-3, 7-13, & 17-20, which generally recite receiving patient data, patient answers, or performance of certain activities by the patient in response to questions/prompts during the rehabilitation training method, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); claims 2-3, 7-13, & 17-20, which recite scoring certain answers and responses to questions/prompts provided during the rehabilitation training method, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); claims 2-3, 7-13, & 17-20 updating patient medical records or the training method to reflect scoring efforts and the patient’s associated status regarding memory, cognition, object recognition, etc., e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); claims 2-20, which contain limitation relating to the storage and retrieval of the results/scores of the patient rehabilitation training method, storing computerized instructions for displaying certain elements, tests, etc., storing computerized instructions for operating varying display devices, storing computerized instructions for performing the computerized method, storing computerized instructions for implementing the rehabilitation training method, storing computerized instructions for developing virtual reality environments/scenarios, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 & 13 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Samec et al. (U.S. Patent Publication No. 2017/0365101)

Claim 1 –
Regarding Claim 1, Samec discloses an intelligent robot-based rehabilitation training method for patients with dementia, comprising:
collecting and storing physical condition data and personal hobby data of patients with dementia, so that a robot formulates a personalized rehabilitation training program based on the collected data (See Samec Par [0065]-[0071] & [0482] which discloses determining and gathering physical, physiological and/or behavioral data of the patient;  See Samec Par [0625] which specifically describes the display system being configured to monitor the user’s daily habits, routines, physical activities, etc., so to be used for future therapeutic actions.  See Samec Par [0541]-[0542] which discloses monitoring physical and behavioral responses of a user to obtain information regarding a user’s mental status, that which could include a mini-mental state examination; See Samec Par [0562]-[0566] & [0577] & Figs. 11-12 which discloses collecting results of analysis of a user’s response in combination with physiological data to determine a user’s mental state/neurological condition, and subsequently provide a perception aid or displayed elements for the user based on said results), 
wherein the program comprises a visual rehabilitation training method and a memory rehabilitation training method, and the visual rehabilitation training method and the memory rehabilitation training method are performed through human-computer interaction between the patient and the robot (the broadest reasonable interpretation of “robot” is understood to include any computer that contains machine learning or artificial intelligence efforts and automatically implements/outputs results from said efforts such as in the manner of outputting a visual rehabilitation training method and/or memory rehabilitation training method, therefore See Samec Par [0562]-[0566] & Figs. 11-12 which discloses collecting results of analysis of a user’s response in combination with physiological data to determine a user’s mental state/neurological condition, and subsequently provide a perception aid or displayed elements for the user based on said results;  See Samec Par [0577]-[0578] which discloses a perception aid being displayed to the user by any of the display systems and/or elements described with reference to Figs. 9D, 6, & 10, which may present games, symbol matching exercises, etc. such as to aid in visual learning, audio learning, kinesthetic learning, spatial memory, etc. which reads on visual rehabilitation training and memory rehabilitation training under broadest reasonable interpretation, and these trainings being based on results collected from analyzing a user’s mental state/neurological condition as described in Par [0562]-[0566]);
in the visual rehabilitation training method, displaying image, animation or video information on a display device, and performing human-computer interaction with the patient to determine the patient's visual recognition level according to a result of the interaction between the patient and the robot, and stimulate and train the patient's visual recognition ability (See Samec Par [0577]-[0578] which discloses a perception aid being displayed to the user by any of the display systems and/or elements described with reference to Figs. 9D, 6, & 10, which may present games, symbol matching exercises, etc. which are understood to read on objects, colors, pictures, memories, etc. such as to aid in visual learning, audio learning, kinesthetic learning, spatial memory, which reads on visual rehabilitation training and memory rehabilitation training under broadest reasonable interpretation, and these trainings being based on results collected from analyzing a user’s mental state/neurological condition as described in Par [0562]-[0566]); and
in the memory rehabilitation training method, displaying a combination of one or more of objects, colors, numbers, smells, pictures, past memories, puzzles, dementia quantification tables, and clock drawings on the display screen, and performing human-computer interaction with the patient to stimulate and train the patient's memory recovery ability, and determine the patient's memory recovery status (See Samec Par [0577]-[0578] which discloses a perception aid being displayed to the user by any of the display systems and/or elements described with reference to Figs. 9D, 6, & 10, which may present games, symbol matching exercises, etc. which are understood to read on objects, colors, pictures, memories, etc. such as to aid in visual learning, audio learning, kinesthetic learning, spatial memory, which reads on visual rehabilitation training and memory rehabilitation training under broadest reasonable interpretation, and these trainings being based on results collected from analyzing a user’s mental state/neurological condition as described in Par [0562]-[0566]).

Claim 2 –
Regarding Claim 2, Samec discloses the method of Claim 1 in its entirety.  Samec further discloses a method, wherein:
in step b, in the visual rehabilitation training method, the robot controls the display device to display the image, animation or video information, and the patient wears LED glasses or VR glasses to watch (See Samec Par [0542], [0577]-[0578] & Figs. 9D, 6, & 10 which discloses the display of perception aids, games, symbol matching exercises, etc., which includes an image or animation, being displayed to the user by any of the display systems such as LED or VR glasses); 
the robot asks questions based on the displayed content, and the patient answers in voice (See Samec Par [0541]-[0542] which discloses responses of a user being obtained to determine a user’s mental status, that which includes receiving audible responses via microphones to obtain spoken answers to questions); 
when the answer is correct, points are accumulated and a next screen is displayed (See Samec Par [0541]-[0542] which discloses responses of a user being obtained to determine a user’s mental status, that which includes receiving audible responses via microphones to obtain spoken answers to questions; While not explicitly stated that “points are accumulated” upon an answer being correct, See Samec Par [0542]-[0543] which describes aggregate scoring of a mini-mental state examination, that which tracks and matches a user’s answer and actions to expected answers and actions, a match resulting an increase of the score); 
when the answer is incorrect, points are deducted and a next screen is displayed (While not explicitly stated that “points are accumulated” upon an answer being correct, See Samec Par [0542]-[0543] which describes aggregate scoring of a mini-mental state examination, that which tracks and matches a user’s answer and actions to expected answers and actions, a match resulting in an increase of the score and no match resulting in either the same score or a deduction in score); and 
this training can be performed regularly or irregularly (See Samec Par [0250] & [0827] which discloses the display of perception aids, games, symbol matching exercises, and other stimuli being provided in a repetitive or consistent routine such that the stimuli can be useful in helping the user develop a habit, routine, etc. and/or treating memory disorders such as dementia and Alzheimer’s disease).

Claim 3 –
Regarding Claim 3, Samec discloses the method of Claim 1 in its entirety.  Samec further discloses a method, wherein:
in the visual rehabilitation training method, the robot controls the display device to display 3D hologram images (See Samec Par [0577] which discloses three-dimensional content being provided to the user, that which includes a 3D map to practice and learn a route to a frequent destination), and asks questions based on the displayed content (See Samec Par [0541]-[0542] which discloses responses of a user being obtained to determine a user’s mental status, that which includes receiving audible responses via microphones to obtain spoken answers to questions; See Samec Par [0829] which discloses cognitive tasks being provided to the user to train the user’s brain such as 3D games to boost memory and concentration, which would include responses of a user being obtained to determine a user’s mental status, that which includes receiving audible responses via microphones to obtain spoken answers to questions as discussed in Par [0541-[0542]), 
and the patient answers in voice (See Samec Par [0541]-[0542] which discloses responses of a user being obtained to determine a user’s mental status, that which includes receiving audible responses via microphones to obtain spoken answers to questions); 
when the answer is correct, points are accumulated and a next screen is displayed (See Samec Par [0541]-[0542] which discloses responses of a user being obtained to determine a user’s mental status, that which includes receiving audible responses via microphones to obtain spoken answers to questions; While not explicitly stated that “points are accumulated” upon an answer being correct, See Samec Par [0542]-[0543] which describes aggregate scoring of a mini-mental state examination, that which tracks and matches a user’s answer and actions to expected answers and actions, a match resulting in an increase of the score); 
when the answer is incorrect, points are deducted and a next screen is displayed (While not explicitly stated that “points are accumulated” upon an answer being correct, See Samec Par [0542]-[0543] which describes aggregate scoring of a mini-mental state examination, that which tracks and matches a user’s answer and actions to expected answers and actions, a match resulting in an increase of the score and no match resulting in either the same score or a deduction in score); 
and this training can be performed regularly or irregularly (See Samec Par [0250] & [0827] which discloses the display of perception aids, games, symbol matching exercises, and other stimuli being provided in a repetitive or consistent routine such that the stimuli can be useful in helping the user develop a habit, routine, etc. and/or treating memory disorders such as dementia and Alzheimer’s disease).

Claim 13 –
Regarding Claim 13, Samec discloses the method of Claim 1 in its entirety.  Samec further discloses a method, wherein:
the method further comprises a robot nursing service for patients with dementia (See Samec Par [0541]-[0542] which discloses monitoring physical and behavioral responses of a user to obtain information regarding a user’s mental status, that which could include a mini-mental state examination; See Samec Par [0562]-[0566] & [0577] & Figs. 11-12 which discloses collecting results of analysis of a user’s response in combination with physiological data to determine a user’s mental state/neurological condition, and subsequently provide a perception aid or displayed elements for the user based on said results), comprising question-and-answer language communication between the patient and the robot (See Samec Par [0541]-[0542] which discloses monitoring physical and behavioral responses of a user to obtain information regarding a user’s mental status, that which could include a mini-mental state examination; See Par [0543] which specifically mentions that the system may include a plurality of simple questions and problems and asking the user certain prompts in which the user responds to the questions asked); 
the robot opens audiovisual programs and searches for encyclopedia knowledge and peripheral services according to the patient's voice instructions (See Samec Par [0548] which discloses querying or otherwise interacting with a  database or other repository of diagnostic medical information such as for purposes of managing the patient’s condition based on a user’s reaction, vocal prompts/responses, etc.); and 
the language communication and information query with the robot stimulate the recovery of the patient's recognition ability, memory ability, and understanding ability (This is understood to be an intended use of the recited steps recited above and therefore does not add limitation to the communication and information query;  furthermore, it is understood that any language communication and information query that utilizes diagnostic medical information such as that described in Samec Par [0548] would aid in recovery or treatment of the patient’s recognition ability, memory ability, and/or understanding ability).











Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-12 & 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Samec et al. in view of Geisinger et al. (U.S. Patent Publication No. 2017/0156965).

Claim 4 –
Regarding Claim 4, Samec discloses the method of Claim 2 in its entirety.  Samec further discloses a method, wherein:
the display device is provided with a display screen (See Samec Par [0414], [0474] & [0863] & Fig. 9D which disclose the processing module and data repository, constituting the robot, is remote from the display device and can utilized wireless-based mediums for transmitting generated data and/or control signals); 
the display device is connected to and communicates with the robot in a wireless manner (See Samec Par [0414], [0474] & [0863] & Fig. 9D which disclose the processing module and data repository, constituting the robot, is remote from the display device and can utilized wireless-based mediums for transmitting generated data and/or control signals) and
Samec does not seem to explicitly disclose:
in step b, the display device is one of a 3D advertising fan, a smartwatch, an automatic cooking robot, an automatic dryer, an automatic pill box, and a cleaning robot.

However, Geisinger discloses the display device being one of a 3D advertising fan, a smartwatch, an automatic cooking robot, an automatic dryer, an automatic pill box, and a cleaning robot (See Geisinger Par [0014] & [0048]-[0049] which discloses the use of mobile computing devices  that which contains a display, constituting a display device in the form of a smartphone, hand-held computer, tablet computer, laptop computer, and smart watch specifically).  The disclosure of Geisinger is directly applicable to the disclosure of Samec because both disclosures share limitations and capabilities, namely, they are both directed towards the management and treatment of neurological disorders associated with memory loss using virtual reality environments.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Samec which already discloses the use of a display device that is wirelessly connected to and communicates with the robot to specifically include the display device being one of a 3D advertising fan, a smartwatch, an automatic cooking robot, an automatic dryer, an automatic pill box, and a cleaning robot, as disclosed by Geisinger.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Samec to specifically include the display device being a smartwatch, as disclosed by Geisinger, because this allows the display device to display an element while the patient is involved in some kind of activity, motion, or exercise without the use of a headset or VR/AR glasses (See Geisinger Par [0048]-[0049]).

Claim 5 –
Regarding Claim 5, Samec and Geisinger disclose the method of Claim 4 in its entirety.  Samec further discloses a method, wherein:
in step c, the memory rehabilitation training method is a combination of one or more of a clock drawing training method, a dementia quantification table test and training method, a spatial ability training method, a recall training method, a digital calculation training method, a color confusion training method, and an object recognition training method (See Samec Par [0577]-[0578] which discloses a perception aid being displayed to the user by any of the display systems and/or elements described with reference to Figs. 9D, 6, & 10, which may present games, symbol matching exercises, etc. which are understood to read on objects, colors, pictures, memories, etc. such as to aid in visual learning, audio learning, kinesthetic learning, spatial memory, which reads on visual rehabilitation training and memory rehabilitation training under broadest reasonable interpretation, and these trainings being based on results collected from analyzing a user’s mental state/neurological condition as described in Par [0562]-[0566]; See Samec Par [0516] which discloses rehabilitation training methods relating to visual information such as recall training and/or object recognition training;  Therefore Samec discloses the combination of one or more of a spatial ability training method, a recall training method, and/or an object recognition training method).

Claim 6 –
Regarding Claim 6, Samec and Geisinger disclose the method of Claim 5 in its entirety.  Samec further discloses a method, wherein:
in the clock drawing training method, the robot displays a clock pattern on the display screen, and the patient selects a color to fill in the clock pattern; and this training helps the patient to restore the cognition of numbers and improve spatial cognition abilities (Because Claim 5 uses the alternative “a combination of one or more of a clock drawing training method, a dementia quantification table test and training method, a spatial ability training method…”, a clock drawing training method did not have to be disclosed by the reference because one of the other training methods was elected, see MPEP 2111.04(II) for more information regarding contingent clauses and limitations; See Samec Par [0577]-[0578] which discloses a perception aid being displayed to the user by any of the display systems and/or elements described with reference to Figs. 9D, 6, & 10, which may present games, symbol matching exercises, etc. which are understood to read on objects, colors, pictures, memories, etc. such as to aid in visual learning, audio learning, kinesthetic learning, spatial memory, which reads on visual rehabilitation training and memory rehabilitation training under broadest reasonable interpretation, and these trainings being based on results collected from analyzing a user’s mental state/neurological condition as described in Par [0562]-[0566]; See Samec Par [0516] which discloses rehabilitation training methods relating to visual information such as recall training and/or object recognition training;  Therefore Samec discloses the combination of one or more of a spatial ability training method, a recall training method, and/or an object recognition training method).

Claim 7 –
Regarding Claim 7, Samec and Geisinger disclose the method of Claim 5 in its entirety.  Samec further discloses a method, wherein:
in the dementia quantification table test and training method, the robot displays a dementia quantification table on the display screen, wherein the table contains common sense, memory, calculation, and recognition memory quantification indicators for scoring and evaluation of the patient; the robot displays common sense, memory, and calculation questions on the display screen, and the patient answers in voice; when the answer is correct, points are accumulated and a next screen is displayed; when the answer is incorrect, points are deducted and a next screen is displayed; the robot calculates the total score based on the points of the correct answers and forms recognition memory quantification indicators; and this training can be performed regularly or irregularly (Because Claim 5 uses the alternative “a combination of one or more of a clock drawing training method, a dementia quantification table test and training method, a spatial ability training method…”, a dementia quantification table test and training method did not have to be disclosed by the reference because one of the other training methods was elected, see MPEP 2111.04(II) for more information regarding contingent clauses and limitations; See Samec Par [0577]-[0578] which discloses a perception aid being displayed to the user by any of the display systems and/or elements described with reference to Figs. 9D, 6, & 10, which may present games, symbol matching exercises, etc. which are understood to read on objects, colors, pictures, memories, etc. such as to aid in visual learning, audio learning, kinesthetic learning, spatial memory, which reads on visual rehabilitation training and memory rehabilitation training under broadest reasonable interpretation, and these trainings being based on results collected from analyzing a user’s mental state/neurological condition as described in Par [0562]-[0566]; See Samec Par [0516] which discloses rehabilitation training methods relating to visual information such as recall training and/or object recognition training;  Therefore Samec discloses the combination of one or more of a spatial ability training method, a recall training method, and/or an object recognition training method).

Claim 8 –
Regarding Claim 8, Samec and Geisinger disclose the method of Claim 5 in its entirety.  Samec further discloses a method, wherein:
in the spatial ability training method, the robot displays a jigsaw puzzle interface on the display screen, wherein the interface comprises a complete picture and several pieces divided from the picture, the patient combines the pieces into the complete picture, and this training helps train the patient's brain thinking ability and improve the imagination ability and spatial cognition ability (Because Claim 5 uses the alternative “a combination of one or more of a clock drawing training method, a dementia quantification table test and training method, a spatial ability training method…”, a spatial ability training method did not have to be disclosed by the reference because one of the other training methods was elected, see MPEP 2111.04(II) for more information regarding contingent clauses and limitations; See Samec Par [0577]-[0578] which discloses a perception aid being displayed to the user by any of the display systems and/or elements described with reference to Figs. 9D, 6, & 10, which may present games, symbol matching exercises, etc. which are understood to read on objects, colors, pictures, memories, etc. such as to aid in visual learning, audio learning, kinesthetic learning, spatial memory, which reads on visual rehabilitation training and memory rehabilitation training under broadest reasonable interpretation, and these trainings being based on results collected from analyzing a user’s mental state/neurological condition as described in Par [0562]-[0566]; See Samec Par [0516] which discloses rehabilitation training methods relating to visual information such as recall training and/or object recognition training;  Therefore Samec discloses the combination of one or more of a spatial ability training method, a recall training method, and/or an object recognition training method, but because one of the other training methods aside from the spatial memory ability training method can be elected, the specific embodiments of the spatial memory ability training do not have to be met in this claim).

Claim 9 –
Regarding Claim 9, Samec and Geisinger disclose the method of Claim 5 in its entirety.  Samec further discloses a method, wherein:
in the recall training method, the robot displays pictures, audios, videos, or 3D holographic content of the patient's familiar people or things on the display screen, and asks questions based on the displayed content, and the patient answers in voice (See Samec Par [0516], [0571]-[0572], & [0585] which discloses rehabilitation training methods relating to visual information such as recall memory training; See Samec Par [0571]-[0572] which discloses See Samec Par [0541]-[0542] & [0572] which discloses responses of a user being obtained to determine a user’s mental status, that which includes receiving audible responses via microphones to obtain spoken answers to questions, questions that include a picture of n object or several named items or a story to the user and asking the user to recall the information after a delay of several minutes, the recall from the user occurring vocally); 
when the answer is correct, points are accumulated and a next screen is displayed (While not explicitly stated that “points are accumulated” upon an answer being correct, See Samec Par [0542]-[0543] which describes aggregate scoring of a mini-mental state examination, that which tracks and matches a user’s answer and actions to expected answers and actions, a match resulting in an increase of the score);
when the answer is incorrect, points are deducted and a next screen is displayed (While not explicitly stated that “points are accumulated” upon an answer being correct, See Samec Par [0542]-[0543] which describes aggregate scoring of a mini-mental state examination, that which tracks and matches a user’s answer and actions to expected answers and actions, a match resulting in an increase of the score and no match resulting in either the same score or a deduction in score); 
this training helps the patient to recognize the familiar people or things, and helps determine the patient's historical memory and training levels and stimulate the patient's memory (This is understood to be an intended use of the recited steps recited above and therefore does not add limitation to the disclosed training method; furthermore, it is understood that any spatial ability training method could help train the patient’s brain thinking ability and improve imagination ability and spatial cognition ability)
and this training can be performed regularly or irregularly (See Samec Par [0250] & [0827] which discloses the display of perception aids, games, symbol matching exercises, and other stimuli being provided in a repetitive or consistent routine such that the stimuli can be useful in helping the user develop a habit, routine, etc. and/or treating memory disorders such as dementia and Alzheimer’s disease).

Claim 10 –
Regarding Claim 10, Samec and Geisinger disclose the method of Claim 5 in its entirety.  Samec further discloses a method, wherein:
in the digital calculation training method, the robot displays a graphical digital calculation interface on the display screen, and the patient calculates and fills in a calculation result; if the result is correct, points are accumulated and a next screen is displayed; if the result is incorrect, points are deducted and a next screen is displayed; this training helps improve the patient's brain activity, ensure the normal interaction between the patient and the robot, and train brain regions corresponding to hands and language (Because Claim 5 uses the alternative “a combination of one or more of a clock drawing training method, a dementia quantification table test and training method, a spatial ability training method…”, digital calculation training method did not have to be disclosed by the reference because one of the other training methods was elected, see MPEP 2111.04(II) for more information regarding contingent clauses and limitations; See Samec Par [0577]-[0578] which discloses a perception aid being displayed to the user by any of the display systems and/or elements described with reference to Figs. 9D, 6, & 10, which may present games, symbol matching exercises, etc. which are understood to read on objects, colors, pictures, memories, etc. such as to aid in visual learning, audio learning, kinesthetic learning, spatial memory, which reads on visual rehabilitation training and memory rehabilitation training under broadest reasonable interpretation, and these trainings being based on results collected from analyzing a user’s mental state/neurological condition as described in Par [0562]-[0566]; See Samec Par [0516] which discloses rehabilitation training methods relating to visual information such as recall training and/or object recognition training;  Therefore Samec discloses the combination of one or more of a spatial ability training method, a recall training method, and/or an object recognition training method).

Claim 11 – 
Regarding Claim 11, Samec and Geisinger disclose the method of Claim 5 in its entirety.  Samec further discloses a method, wherein:
in the color confusion training method, the robot displays several groups of confusing colored objects on the display screen, and the patient fills color in different object and finds the correct answer from the confusing colored objects; and this training helps strengthen the ability to memorize objects of different colors (Because Claim 5 uses the alternative “a combination of one or more of a clock drawing training method, a dementia quantification table test and training method, a spatial ability training method…”, a color confusion training method did not have to be disclosed by the reference because one of the other training methods was elected, see MPEP 2111.04(II) for more information regarding contingent clauses and limitations; See Samec Par [0577]-[0578] which discloses a perception aid being displayed to the user by any of the display systems and/or elements described with reference to Figs. 9D, 6, & 10, which may present games, symbol matching exercises, etc. which are understood to read on objects, colors, pictures, memories, etc. such as to aid in visual learning, audio learning, kinesthetic learning, spatial memory, which reads on visual rehabilitation training and memory rehabilitation training under broadest reasonable interpretation, and these trainings being based on results collected from analyzing a user’s mental state/neurological condition as described in Par [0562]-[0566]; See Samec Par [0516] which discloses rehabilitation training methods relating to visual information such as recall training and/or object recognition training;  Therefore Samec discloses the combination of one or more of a spatial ability training method, a recall training method, and/or an object recognition training method).

Claim 12 –
Regarding Claim 12, Samec and Geisinger disclose the method of Claim 5 in its entirety.  Samec further discloses a method, wherein:
in the object recognition training method, the robot displays a variety of objects in different positions on the display screen, and asks the patient to find matched object pairs (See Samec Par [0516] & [0585] which discloses rehabilitation training methods relating to visual information such as object recognition training; See Samec Par [0541]-[0542] & [0585]which discloses responses of a user being obtained to determine a user’s mental status, that which includes receiving audible responses via microphones to obtain spoken answers to questions, questions that include a picture of a common object and prompting the user to say the name of the item; See Samec Par [0577] which specifically discloses object recognition training including symbol matching exercises);
the patient finds the matched objects quickly (See Samec Par [0577] which specifically discloses object recognition training including symbol matching exercises); and 
this training helps the patient to recall the objects as much as possible, and helps strengthen the patient's ability to recall objects, and stimulate and train the patient's memory recovery ability (This is understood to be an intended use of the recited steps recited above and therefore does not add limitation to the disclosed training method; furthermore, it is understood that any object recognition training method could help train the patient’s strengthen the patient’s ability to recall objects and simulate and train the patient’s memory recovery ability).

Claim 14 –
Regarding Claim 14, Samec discloses the method of Claim 3 in its entirety.  Samec further discloses a method, wherein:
the display device is provided with a display screen (See Samec Par [0414], [0474] & [0863] & Fig. 9D which disclose the processing module and data repository, constituting the robot, is remote from the display device and can utilized wireless-based mediums for transmitting generated data and/or control signals); 
the display device is connected to and communicates with the robot in a wireless manner (See Samec Par [0414], [0474] & [0863] & Fig. 9D which disclose the processing module and data repository, constituting the robot, is remote from the display device and can utilized wireless-based mediums for transmitting generated data and/or control signals) and
Samec does not seem to explicitly disclose:
in step b, the display device is one of a 3D advertising fan, a smartwatch, an automatic cooking robot, an automatic dryer, an automatic pill box, and a cleaning robot.

However, Geisinger discloses the display device being one of a 3D advertising fan, a smartwatch, an automatic cooking robot, an automatic dryer, an automatic pill box, and a cleaning robot (See Geisinger Par [0014] & [0048]-[0049] which discloses the use of mobile computing devices  that which contains a display, constituting a display device in the form of a smartphone, hand-held computer, tablet computer, laptop computer, and smart watch specifically).  The disclosure of Geisinger is directly applicable to the disclosure of Samec because both disclosures share limitations and capabilities, namely, they are both directed towards the management and treatment of neurological disorders associated with memory loss using virtual reality environments.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Samec which already discloses the use of a display device that is wirelessly connected to and communicates with the robot to specifically include the display device being one of a 3D advertising fan, a smartwatch, an automatic cooking robot, an automatic dryer, an automatic pill box, and a cleaning robot, as disclosed by Geisinger.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Samec to specifically include the display device being a smartwatch, as disclosed by Geisinger, because this allows the display device to display an element while the patient is involved in some kind of activity, motion, or exercise without the use of a headset or VR/AR glasses (See Geisinger Par [0048]-[0049]).

Claim 15 –
Regarding Claim 15, Samec and Geisinger disclose the method of Claim 14 in its entirety.  Samec further discloses a method, wherein:
in step c, the memory rehabilitation training method is a combination of one or more of a clock drawing training method, a dementia quantification table test and training method, a spatial ability training method, a recall training method, a digital calculation training method, a color confusion training method, and an object recognition training method (See Samec Par [0577]-[0578] which discloses a perception aid being displayed to the user by any of the display systems and/or elements described with reference to Figs. 9D, 6, & 10, which may present games, symbol matching exercises, etc. which are understood to read on objects, colors, pictures, memories, etc. such as to aid in visual learning, audio learning, kinesthetic learning, spatial memory, which reads on visual rehabilitation training and memory rehabilitation training under broadest reasonable interpretation, and these trainings being based on results collected from analyzing a user’s mental state/neurological condition as described in Par [0562]-[0566]; See Samec Par [0516] which discloses rehabilitation training methods relating to visual information such as recall training and/or object recognition training;  Therefore Samec discloses the combination of one or more of a spatial ability training method, a recall training method, and/or an object recognition training method).

Claim 16 –
Regarding Claim 16, Samec and Geisinger disclose the method of Claim 15 in its entirety.  Samec further discloses a method, wherein:
in the clock drawing training method, the robot displays a clock pattern on the display screen, and the patient selects a color to fill in the clock pattern; and this training helps the patient to restore the cognition of numbers and improve spatial cognition abilities (Because Claim 5 uses the alternative “a combination of one or more of a clock drawing training method, a dementia quantification table test and training method, a spatial ability training method…”, a clock drawing training method did not have to be disclosed by the reference because one of the other training methods was elected, see MPEP 2111.04(II) for more information regarding contingent clauses and limitations; See Samec Par [0577]-[0578] which discloses a perception aid being displayed to the user by any of the display systems and/or elements described with reference to Figs. 9D, 6, & 10, which may present games, symbol matching exercises, etc. which are understood to read on objects, colors, pictures, memories, etc. such as to aid in visual learning, audio learning, kinesthetic learning, spatial memory, which reads on visual rehabilitation training and memory rehabilitation training under broadest reasonable interpretation, and these trainings being based on results collected from analyzing a user’s mental state/neurological condition as described in Par [0562]-[0566]; See Samec Par [0516] which discloses rehabilitation training methods relating to visual information such as recall training and/or object recognition training;  Therefore Samec discloses the combination of one or more of a spatial ability training method, a recall training method, and/or an object recognition training method).

Claim 17 –
Regarding Claim 17, Samec and Geisinger disclose the method of Claim 15 in its entirety.  Samec further discloses a method, wherein:
in the dementia quantification table test and training method, the robot displays a dementia quantification table on the display screen, wherein the table contains common sense, memory, calculation, and recognition memory quantification indicators for scoring and evaluation of the patient; the robot displays common sense, memory, and calculation questions on the display screen, and the patient answers in voice; when the answer is correct, points are accumulated and a next screen is displayed; when the answer is incorrect, points are deducted and a next screen is displayed; the robot calculates the total score based on the points of the correct answers and forms recognition memory quantification indicators; and this training can be performed regularly or irregularly (Because Claim 5 uses the alternative “a combination of one or more of a clock drawing training method, a dementia quantification table test and training method, a spatial ability training method…”, a dementia quantification table test and training method did not have to be disclosed by the reference because one of the other training methods was elected, see MPEP 2111.04(II) for more information regarding contingent clauses and limitations; See Samec Par [0577]-[0578] which discloses a perception aid being displayed to the user by any of the display systems and/or elements described with reference to Figs. 9D, 6, & 10, which may present games, symbol matching exercises, etc. which are understood to read on objects, colors, pictures, memories, etc. such as to aid in visual learning, audio learning, kinesthetic learning, spatial memory, which reads on visual rehabilitation training and memory rehabilitation training under broadest reasonable interpretation, and these trainings being based on results collected from analyzing a user’s mental state/neurological condition as described in Par [0562]-[0566]; See Samec Par [0516] which discloses rehabilitation training methods relating to visual information such as recall training and/or object recognition training;  Therefore Samec discloses the combination of one or more of a spatial ability training method, a recall training method, and/or an object recognition training method).

Claim 18 – 
Regarding Claim 18, Samec and Geisinger disclose the method of Claim 15 in its entirety.  Samec further discloses a method, wherein:
in the spatial ability training method, the robot displays a jigsaw puzzle interface on the display screen, wherein the interface comprises a complete picture and several pieces divided from the picture, the patient combines the pieces into the complete picture, and this training helps train the patient's brain thinking ability and improve the imagination ability and spatial cognition ability (Because Claim 5 uses the alternative “a combination of one or more of a clock drawing training method, a dementia quantification table test and training method, a spatial ability training method…”, a spatial ability training method did not have to be disclosed by the reference because one of the other training methods was elected, see MPEP 2111.04(II) for more information regarding contingent clauses and limitations; See Samec Par [0577]-[0578] which discloses a perception aid being displayed to the user by any of the display systems and/or elements described with reference to Figs. 9D, 6, & 10, which may present games, symbol matching exercises, etc. which are understood to read on objects, colors, pictures, memories, etc. such as to aid in visual learning, audio learning, kinesthetic learning, spatial memory, which reads on visual rehabilitation training and memory rehabilitation training under broadest reasonable interpretation, and these trainings being based on results collected from analyzing a user’s mental state/neurological condition as described in Par [0562]-[0566]; See Samec Par [0516] which discloses rehabilitation training methods relating to visual information such as recall training and/or object recognition training;  Therefore Samec discloses the combination of one or more of a spatial ability training method, a recall training method, and/or an object recognition training method, but because one of the other training methods aside from the spatial memory ability training method can be elected, the specific embodiments of the spatial memory ability training do not have to be met in this claim).

Claim 19 –
Regarding Claim 19, Samec and Geisinger disclose the method of Claim 15 in its entirety.  Samec further discloses a method, wherein:
in the recall training method, the robot displays pictures, audios, videos, or 3D holographic content of the patient's familiar people or things on the display screen, and asks questions based on the displayed content, and the patient answers in voice (See Samec Par [0516], [0571]-[0572], & [0585] which discloses rehabilitation training methods relating to visual information such as recall memory training; See Samec Par [0571]-[0572] which discloses See Samec Par [0541]-[0542] & [0572] which discloses responses of a user being obtained to determine a user’s mental status, that which includes receiving audible responses via microphones to obtain spoken answers to questions, questions that include a picture of n object or several named items or a story to the user and asking the user to recall the information after a delay of several minutes, the recall from the user occurring vocally); 
when the answer is correct, points are accumulated and a next screen is displayed (While not explicitly stated that “points are accumulated” upon an answer being correct, See Samec Par [0542]-[0543] which describes aggregate scoring of a mini-mental state examination, that which tracks and matches a user’s answer and actions to expected answers and actions, a match resulting in an increase of the score);
when the answer is incorrect, points are deducted and a next screen is displayed (While not explicitly stated that “points are accumulated” upon an answer being correct, See Samec Par [0542]-[0543] which describes aggregate scoring of a mini-mental state examination, that which tracks and matches a user’s answer and actions to expected answers and actions, a match resulting in an increase of the score and no match resulting in either the same score or a deduction in score); 
this training helps the patient to recognize the familiar people or things, and helps determine the patient's historical memory and training levels and stimulate the patient's memory (This is understood to be an intended use of the recited steps recited above and therefore does not add limitation to the disclosed training method; furthermore, it is understood that any spatial ability training method could help train the patient’s brain thinking ability and improve imagination ability and spatial cognition ability)
and this training can be performed regularly or irregularly (See Samec Par [0250] & [0827] which discloses the display of perception aids, games, symbol matching exercises, and other stimuli being provided in a repetitive or consistent routine such that the stimuli can be useful in helping the user develop a habit, routine, etc. and/or treating memory disorders such as dementia and Alzheimer’s disease).

Claim 20 –
Regarding Claim 20, Samec and Geisinger disclose the method of Claim 15 in its entirety.  Samec further discloses a method, wherein:
in the digital calculation training method, the robot displays a graphical digital calculation interface on the display screen, and the patient calculates and fills in a calculation result; if the result is correct, points are accumulated and a next screen is displayed; if the result is incorrect, points are deducted and a next screen is displayed; this training helps improve the patient's brain activity, ensure the normal interaction between the patient and the robot, and train brain regions corresponding to hands and language (Because Claim 5 uses the alternative “a combination of one or more of a clock drawing training method, a dementia quantification table test and training method, a spatial ability training method…”, digital calculation training method did not have to be disclosed by the reference because one of the other training methods was elected, see MPEP 2111.04(II) for more information regarding contingent clauses and limitations; See Samec Par [0577]-[0578] which discloses a perception aid being displayed to the user by any of the display systems and/or elements described with reference to Figs. 9D, 6, & 10, which may present games, symbol matching exercises, etc. which are understood to read on objects, colors, pictures, memories, etc. such as to aid in visual learning, audio learning, kinesthetic learning, spatial memory, which reads on visual rehabilitation training and memory rehabilitation training under broadest reasonable interpretation, and these trainings being based on results collected from analyzing a user’s mental state/neurological condition as described in Par [0562]-[0566]; See Samec Par [0516] which discloses rehabilitation training methods relating to visual information such as recall training and/or object recognition training;  Therefore Samec discloses the combination of one or more of a spatial ability training method, a recall training method, and/or an object recognition training method).




















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Cramer et al. (U.S. Patent Publication No. 2018/0263535) discloses a system for automatically determining a rehabilitation therapy for patients with neurodegenerative diseases, that which includes virtual reality environment/setting depiction;
 Daniels et al. (U.S. Patent Publication No. 2018/0081439) discloses a system for automatically implementing cognitive therapy, virtual and augmented reality, etc. to strengthen neurological pathways in a patient for further combating cognitive problems including dementia;
Bonutti et al. (U.S. Patent Publication No. 2019/0065970) discloses a system for using artificial intelligence in combination with virtual reality for optimizing and personalizing a user’s activities such as via physiological, emotional, and mental data monitoring;
Tapus et al. ("The Use of Socially Assistive Robots in the Design of Intelligent Cognitive Therapies for People with Dementia" – NPL) disclose the study of the adaptable social, interactive, and cognitive aspects of robot behavior in an assistive context designed for the elderly and/or individuals suffering from dementia
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNTER J RASNIC whose telephone number is 571-270-5801. The examiner can normally be reached M-F 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTORIA P. AUGUSTINE can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/H.R./Examiner, Art Unit 3626                                                                                                                                                                                                        07/29/22

/JONATHAN DURANT/Primary Examiner, Art Unit 3619